                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5
                                                                          6
                                                                          7                               IN THE UNITED STATES DISTRICT COURT
                                                                          8
                                                                                                   FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          9
                                                                         10
                                                                         11
United States District Court




                                                                              JOHN FREITAS,                                             No. C 19-03347 WHA
                               For the Northern District of California




                                                                         12                  Plaintiff,
                                                                         13     v.                                                      ORDER RE MOTION TO DISMISS
                                                                         14                                                             AND REQUEST FOR JUDICIAL
                                                                              BANK OF AMERICA N.A. and DOES                             NOTICE
                                                                         15   1–60,

                                                                         16                  Defendants.
                                                                                                                            /
                                                                         17
                                                                         18                                          INTRODUCTION

                                                                         19          In this foreclosure case, defendants move to dismiss. For the following reasons, the

                                                                         20   motion is GRANTED.

                                                                         21                                             STATEMENT

                                                                         22          In 2004, pro se plaintiff, John Freitas obtained a loan for $333,700 from Countrywide

                                                                         23   Bank N.A. secured by a deed of trust and assignment of rents on real property located in

                                                                         24   Newark. On October 5, 2005, he obtained another loan for $349,840 from Countrywide secured

                                                                         25   by a deed of trust and assignment of rents on the same property. A second version of the same

                                                                         26   document was recorded on October 25, 2005. The only difference between the two documents

                                                                         27   was that the first document contained a signature line for plaintiff’s wife, which he initialed,

                                                                         28   whereas the later deed did not. In 2011, plaintiff defaulted on his loans and defendant Bank of
                                                                          1   America, N.A. recorded a notice of default in April 2014. Bank of America is a successor in
                                                                          2   interest of Countrywide. In 2016, the October 5 deed of trust was reconveyed to plaintiff.
                                                                          3          Meanwhile, in February 2016, plaintiff filed an action in Alameda County Superior
                                                                          4   Court alleging fraud and cancellation and rescission of written instruments stating that his
                                                                          5   October 25 deed of trust had been reconveyed, but that Bank of America had still threatened to
                                                                          6   foreclose on the property. A 2016 order sustained the demurrer to the complaint and the state
                                                                          7   court entered judgment in Bank of America’s favor. Plaintiff unsuccessfully appealed to the
                                                                          8   California Court of Appeal and then the California Supreme Court. Judgment became final in
                                                                          9   August 2017 when the California Court of Appeal issued a remittitur. Freitas v. Bank of
                                                                         10   America, N.A., et al., Case No. RG15792569 (Freitas I).
                                                                         11          In January 2018, plaintiff filed another action in Alameda County Superior Court
United States District Court
                               For the Northern District of California




                                                                         12   alleging the following claims as to his October 25 deed of trust and corresponding loan: (1)
                                                                         13   “preliminary and permanent injunction,” (2) quiet title, (3) slander of title, (4) conspiracy to
                                                                         14   slander title, (5) violation of Section 2923.5 of the California Civil Code, and (6) violation of
                                                                         15   Section 17200 of the California Business and Professions Code. Freitas v. Bank of America,
                                                                         16   N.A., et al., Case No. RG17877297 (Freitas II). A May 2018 order sustained Bank of
                                                                         17   America’s demurrer without leave to amend. In August 2018, the state court dismissed the
                                                                         18   action with prejudice and entered judgment against plaintiff.
                                                                         19          Plaintiff then commenced an action in July 2018 in the United States District Court for
                                                                         20   the Northern District of California naming twelve defendants, including Bank of America, N.A.
                                                                         21   alleging the following claims as to his 2004 deed of trust and corresponding loan: (1) unfair and
                                                                         22   deceptive consumer practices with respect to loan servicing, foreclosure processing, and loan
                                                                         23   origination; (2) violation of the Financial Institutions Reform, Recovery and Enforcement Act
                                                                         24   of 1989; (3) declaratory judgment; (4) bankruptcy misconduct; (5) quiet title; (6) slander of
                                                                         25   title; (7) conspiracy to slander title; (8) violation of Section 2923.5 of the California Civil Code;
                                                                         26   and (9) violation of Section 17200 of the California Business and Professions Code. Also in
                                                                         27   July 2018, plaintiff filed an application for a temporary restraining order to halt the foreclosure
                                                                         28   of his residence. A July 2018 order denied the temporary restraining order on the ground


                                                                                                                                2
                                                                          1   plaintiff did not raise serious questions going to the merits. A September 2018 order ultimately
                                                                          2   dismissed the case for failure to prosecute (Case No. 18-cv-03993, Dkt. Nos. 1, 2, 21,
                                                                          3   30)(Freitas III).
                                                                          4          Following the foreclosure sale of the underlying property, plaintiff commenced the
                                                                          5   instant action in June 2019 against Bank of America alleging, as to his October 25 deed of trust
                                                                          6   and corresponding loan, the same claims as Freitas III as well as other miscellaneous non-legal
                                                                          7   claims such as “the deed of trust on which defendant B of A has foreclosed is void” and “the
                                                                          8   debt, if there ever were a debt, has been satisfied.” He then filed a motion for a temporary
                                                                          9   restraining order on the same day. The undersigned related the instant action to this Court the
                                                                         10   next day. A June 17 ordered denied plaintiff’s motion for a temporary restraining order on the
                                                                         11   grounds that he raised essentially the same arguments as he did in Freitas III and that he was
United States District Court
                               For the Northern District of California




                                                                         12   unlikely to suffer irreparable harm as the foreclosure had already occurred (Dkt. Nos. 1, 2, 10,
                                                                         13   14). Bank of America now moves to dismiss the entire complaint. Plaintiff opposes. This
                                                                         14   order follows full briefing and oral argument.
                                                                         15                                             ANALYSIS
                                                                         16          A complaint must plead “enough facts to state a claim to relief that is plausible on its
                                                                         17   face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). A claim has facial plausibility
                                                                         18   when its factual allegations, rather than mere conclusory statements, create the reasonable
                                                                         19   inference that the defendant is liable for the misconduct alleged. Ashcroft v. Iqbal, 556 U.S.
                                                                         20   662, 678 (2009). In ruling on a motion to dismiss, we must accept factual allegations in the
                                                                         21   complaint as true and construe the pleadings in the light most favorable to the nonmoving party.
                                                                         22   Manzarek v. St. Paul Fire & Marine Ins. Co., 519 F.3d 1025, 1030–31 (9th Cir. 2008).
                                                                         23   Conclusory allegations or “formulaic recitation of the elements” of a claim, however, are not
                                                                         24   entitled to the presumption of truth. Iqbal, 556 U.S. at 681.
                                                                         25          1.      RES JUDICATA.
                                                                         26          Res judicata prohibits successive litigation of claims that have already been litigated as
                                                                         27   well as those that could have been litigated based on the same operative facts. 21A Fed. Proc.,
                                                                         28   L. Ed. § 51:227. The doctrine of res judicata is applicable when there is (1) privity between


                                                                                                                               3
                                                                          1   parties, (2)an identity of claims, and (3) a final judgment on the merits. Owens v. Kaiser
                                                                          2   Found. Health Plan, Inc., 244 F.3d 708, 713 (9th Cir.2001). As a general matter, under the Full
                                                                          3   Faith and Credit Act, federal courts must give state judicial proceedings “the same full faith and
                                                                          4   credit . . . as they have by law or usage in the courts of [the] State . . . from which they are
                                                                          5   taken.” 28 U.S.C. § 1738. Here, res judicata precludes plaintiff’s claims in the instant suit.
                                                                          6          First, here, there is no question as to the privity of the parties as Bank of America has
                                                                          7   been a party to all of the aforementioned actions.
                                                                          8          Second, plaintiff makes essentially the same underlying allegations as he did in all of his
                                                                          9   preceding lawsuits. Plaintiff contends this action addresses different actions and claims. He
                                                                         10   has not, however, added new or different facts than those that he made in any of the previous
                                                                         11   proceedings. Specifically plaintiff’s underlying argument throughout has been that his October
United States District Court
                               For the Northern District of California




                                                                         12   25 deed of trust was forged and that the reconveyance of the October 5 deed of trust relieved
                                                                         13   him of any duty to make payments and accordingly made the foreclosure proceedings unlawful.
                                                                         14   Although plaintiff makes additional claims under federal law here, he is merely rephrasing the
                                                                         15   same general grievances.
                                                                         16          Third, final judgments on the merits have occurred. In California, a state court’s order
                                                                         17   sustaining a general demurrer constitutes a final judgment on the merits. See McKinney v. Cnty.
                                                                         18   of Santa Clara, 110 Cal.App.3d 787, 794 (1980) (holding “[a] judgment on a general demurrer
                                                                         19   will have a preclusive effect on a new action in which the complaint states the same facts which
                                                                         20   were held not to constitute a cause of action on the former demurrer”). In both Freitas I and
                                                                         21   Freitas II, the state court sustained Bank of America’s demurrer without leave to amend.
                                                                         22   Plaintiff argues that various mistakes were made in these state court proceedings, but that does
                                                                         23   not change the fact that final judgments on the merits have occurred. Any mistakes by the state
                                                                         24   court judge were subject to correction by way of appeal via the state appellate court.
                                                                         25                  2.      REQUEST FOR JUDICIAL NOTICE.
                                                                         26          Federal Rule of Evidence 201(b) permits courts to take judicial notice of any fact “that is
                                                                         27   not subject to reasonable dispute because it . . . can be accurately and readily determined from
                                                                         28   sources whose accuracy cannot reasonably be questioned.” While a court may take judicial


                                                                                                                                4
                                                                          1   notice of matters of public record at the motion to dismiss stage, it cannot take judicial notice of
                                                                          2   disputed facts in the public record. Khoja v. Orexigen Therapeutics, Inc., 899 F.3d 988, 999
                                                                          3   (9th Cir. 2018).
                                                                          4          Bank of America requests judicial notice of the following documents: (1) the first
                                                                          5   amended complaint in Freitas I, (2) An April 2016 order sustaining the demurrer in Freitas I,
                                                                          6   (3) the entry of judgment in Freitas I, (4) the notice of appeal in Freitas I, (5) the California
                                                                          7   Court of Appeal’s May 2017 opinion in Freitas v. Bank of America, N.A., No A148140, (6) the
                                                                          8   California Supreme Court’s August 2017 order denying plaintiff’s petition for review, (7) the
                                                                          9   California Court of Appeal’s remittitur issued August 2017, (8) the first amended complaint in
                                                                         10   Freitas II, (9) the June 2018 notice of entry of order in Freitas II, and (10) the notice of entry
                                                                         11   fo judgment in Freitas II. Plaintiff disputes the truthfulness of these documents, but they are
United States District Court
                               For the Northern District of California




                                                                         12   nonetheless appropriate subjects of judicial notice. Defendant’s request is accordingly
                                                                         13   GRANTED.
                                                                         14          Plaintiff requests judicial notice of the following documents: (1) the California Court of
                                                                         15   Appeal’s May 2017 opinion in Freitas v. Bank of America, N.A., No A148140; (2) the deed of
                                                                         16   trust and assignment of rents recorded October 12, 2005, (3) the substitution of trustee and
                                                                         17   reconveyance recorded July 1, 2016, (4) the deed of trust and assignment of rents recorded
                                                                         18   October 25, 2005, (5) the substitution of trustee and reconveyance recorded November 10,
                                                                         19   2005, (6) the notice of trustee’s sale recorded March 7, 2019, (7) the substitution of trustee
                                                                         20   recorded April 22, 2014, (8) the trustee’s deed upon sale recorded June 11, 2019, (9) the deed of
                                                                         21   reconveyance recorded April 8, 2004, (10) Schedule D of creditors holding secured claims, (11)
                                                                         22   the bankruptcy court discharge of debtor and final decree dated October 14, 2015. The first
                                                                         23   item is judicially noticed. It is unclear where Schedule D comes from and is thus a document
                                                                         24   whose accuracy may reasonably be questioned. Judicial notice of Schedule D is thus DENIED.
                                                                         25   The remaining items are appropriate for judicial notice and plaintiff’s request is GRANTED.
                                                                         26
                                                                         27
                                                                         28


                                                                                                                                5
                                                                          1                                         CONCLUSION
                                                                          2          The motion to dismiss is GRANTED. Any leave to amend would be futile. The case is
                                                                          3   DISMISSED WITH PREJUDICE    and the Clerk shall CLOSE the file. Plaintiff should file any notice
                                                                          4   of appeal timely.
                                                                          5
                                                                          6          IT IS SO ORDERED.
                                                                          7   Dated: November 11, 2019.
                                                                                                                                WILLIAM ALSUP
                                                                          8                                                     UNITED STATES DISTRICT JUDGE
                                                                          9
                                                                         10
                                                                         11
United States District Court
                               For the Northern District of California




                                                                         12
                                                                         13
                                                                         14
                                                                         15
                                                                         16
                                                                         17
                                                                         18
                                                                         19
                                                                         20
                                                                         21
                                                                         22
                                                                         23
                                                                         24
                                                                         25
                                                                         26
                                                                         27
                                                                         28


                                                                                                                            6
